ON RETURN TO REMAND
TAYLOR, Judge.
We remanded this case so that the trial court could vacate two of the appellant’s convictions. 575 So.2d 1212. The appellant had been found guilty of three counts of intentional murder of the same individual.
On return to remand, the trial court has fully complied with our directions as stated above by vacating two of the appellant’s convictions of murder. Thus, the appellant’s conviction of murder and his sentence of 50 years’ imprisonment are affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.